1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   JAMES HITCHCOCK,                           Case No.: 2:18-cv-01653-APG-NJK
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING ACTION WITH
22
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO EQUIFAX
23   INC.; EQUIFAX INFORMATION SERVICES INFORMATION SERVICES, LLC, ONLY
     LLC; and NATIONSTAR MORTGAGE LLC,
24
                    Defendants.
25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 1
1           Plaintiff James Hitchcock and Defendant Equifax Information Services, LLC, hereby
2
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
3
     with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION SERVICES,
4
     LLC. Each party shall bear its own its own attorney’s fees and costs of suit.
5

6           Dated May 22, 2019.

7
      KNEPPER & CLARK LLC                              CLARK HILL PLLC
8
      /s/ Shaina R. Plaksin                            /s/ Jeremy J. Thompson
9
      Matthew I. Knepper, Esq.                         Jeremy J. Thompson, Esq.
10    Nevada Bar No. 12796                             Nevada Bar No. 12503
      Miles N. Clark, Esq.                             3800 Howard Hughes Parkway, Suite 500
11    Nevada Bar No. 13848                             Las Vegas, NV 89169
12    Shaina R. Plaksin, Esq.                          Email: jthompson@clarkhill.com
      Nevada Bar No. 13935
13    10040 W. Cheyenne Ave., Suite 170-109            Counsel for Defendant
      Las Vegas, NV 89129                              Equifax Information Services LLC
14    Email: matthew.knepper@knepperclark.com
15    Email: miles.clark@knepperclark.com
      Email: shaina.plaksin@knepperclark.com
16
      HAINES & KRIEGER LLC
17    David H. Krieger, Esq.
18    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
19    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
20
      Counsel for Plaintiff
21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 2
1    NAYLOR & BRASTER
2
     /s/ Andrew J. Sharples
3    Jennifer L. Braster, Esq.
     Nevada Bar No. 9982
4    Andrew J. Sharples, Esq.
5
     Nevada Bar No. 12866
     1050 Indigo Drive, Suite 200
6    Las Vegas, NV 89145
     Email: jbraster@nblawnv.com
7    Email: asharples@nblawnv.com
8
     JONES DAY
9    Katherine A. Neben, Esq.
     Nevada Bar No. 14590
10   3161 Michelson Drive
     Irvine, CA 92612
11   Email: kneben@jonesday.com
12   Counsel for Defendant
13
     Experian Information Solutions, Inc.

14
                                            Hitchcock v. Equifax Information Services LLC et al
15                                                          Case No. 2:18-cv-01653-APG-NJK
16                                      ORDER GRANTING
17     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
18
                                        WITH PREJUDICE
19

20
           IT IS SO ORDERED.
21
           _________________________________________
22         UNITED STATES DISTRICT COURT JUDGE
23
           DATEDMay
           Dated: this 22,
                       ____2019.
                            day of _________ 2019.
24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 3
